Citation Nr: 0938968	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1983.

This matter initially arose on appeal before the Board of 
Veterans' Appeals (Board) from a rating decision issued in 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a 
hearing before a Decision Review Officer (DRO), sitting at 
the RO in May 2006.  A transcript of the hearing is 
associated with the claims file.

The  Board remanded this claim to the RO in February 2008 so 
that certain due process concerns could be addressed.  The RO 
addressed these concerns, by the issuance of a September 2009 
supplemental statement of the case, and the claim is now 
ready for appellate review.  


FINDING OF FACT

The Veteran's pes cavus was noted in the course of his 
enlistment examination, and is not shown to have permanently 
increased in severity beyond natural progression during his 
active service.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in an August 2004 letter prior to the initial 
decision on the claim which was issued in January 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Concerning the content of the notice, the Veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the August 2004 notice letter in 
which the RO informed the Veteran that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the Veteran's service 
medical records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the Veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the Veteran told VA about in this 
regard.  Finally, the RO told the Veteran that the third 
thing is usually shown by medical records or opinions and 
that the Veteran could submit this medical evidence himself 
of VA would request it if the Veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the Veteran was to provide, also has been met 
in this case.  The August 2004 letter to the Veteran notified 
him specifically of the information needed from him regarding 
his claim.  The RO also notified him as part of this letter 
that he must give VA enough information about records so that 
VA can request them from the agency or person who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the Veteran in August 2004 that VA would 
obtain his service medical records and other military records 
if needed; that VA would assist him in getting any records, 
including medical records, employment records, or records 
from other Federal agencies, which the Veteran told VA about; 
and that it would provide him with a medical examination or 
get a medical opinion if VA decided that it was necessary to 
make a decision on his claim.  The RO also informed the 
Veteran that it would help him obtain private treatment 
records if he filled out certain Authorization and Consent to 
Release Information forms that would authorize the RO to 
assist him in this regard, and the RO provided him with the 
forms.


The fourth notice requirement has also been met, though, as 
noted above, is no longer mandated.  The August 2004 letter 
essentially informed the Veteran to give to VA any evidence 
pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  The 
letter noted "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  In 
addition, the RO has also informed the Veteran in the 
December 2004 rating decision and December 2005 statement of 
the case of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  


In the present appeal, the Veteran was provided with the 
above-cited requisite notice in March 2006.  

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  Multiple VA medical examinations have also been 
conducted.  38 C.F.R. § 3.159(c)(4).  The Veteran was 
afforded a hearing before a VA Decision Review Officer in May 
2006, and a transcript of his testimony from that hearing is 
in the file and has been reviewed.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case. 

Laws and Regulations

The Veteran seeks service connection for a bilateral foot 
disorder.  The Board has reviewed all the evidence in the 
Veteran's claims file, which includes his written 
contentions, service treatment records, VA medical records 
(including examination reports) and hearing testimony.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The Veteran's statements and testimony describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, any 
statements made by non medical professionals purporting to 
establish a diagnosis or identify the likely etiology of a 
disability may not be accepted as competent medical evidence 
of such, and must be viewed in conjunction with the objective 
medical evidence from one trained in the medical field.

Factual Background and Analysis

The Veteran essentially argues that his pre-existing 
bilateral foot disorder was aggravated by his military 
service.  See September 2005 VA Form 21-4138.  The Board 
disagrees.


The record shows that the Veteran was found to have moderate 
pes cavus at the time of his February 1980 enlistment 
examination.  The disorder was determined to be nondisabling.  
Pes cavus is defined as an exaggeration of the normal arch of 
the foot.  See Stedman's Medical Dictionary, 27th Edition, 
Copyright 2000, pages 1356 and 1984.  The Veteran was deemed 
to be qualified for service enlistment.  In December 1981 the 
Veteran complained of pain in his feet on standing as long as 
he could remember.  Examination in March 1982, following 
complaints by the Veteran concerning his ankles, showed 
swelling under both malleoli.  March 1982 X-rays showed no 
ankle abnormality.  Also, a March 1983 disposition form shows 
that the Veteran declined to be afforded a separation 
examination.  

An October 2003 VA addendum record includes diagnoses of 
bilateral pes cavo-varus, tyloma, and clawfoot.  Another 
October 2003 VA treatment record shows that the calluses on 
both feet were debrided.  

The report of a VA feet examination conducted in November 
2004 shows that the Veteran's claims folder was reviewed 
before the examination was conducted.  The examiner commented 
that the Veteran had pre-existing pes cavus before his 
service enlistment.  In-service feet complaints were also 
observed.  Following examination of the Veteran the examiner 
supplied a diagnosis of severe pes cavus deformity of both 
feet with clawfoot deformity and digital contractures.  The 
examiner again commented that the Veteran had a disorder of 
the feet which pre-existed his service enlistment.  The 
examiner added that the Veteran's military service did not 
aggravate the condition beyond its normal progression, nor 
was the pre-existing disorder permanently aggravated beyond 
its normal progression.  

The Veteran testified before a DRO in May 2006 that he was 
having no feet problems (including pain or soreness) before 
he entered the military.  See page two of hearing transcript 
(transcript).  He mentioned that he was required to stand for 
12 hours a day serving as a cook.  Id.  

The Veteran was later afforded a VA feet examination in May 
2007; this examination was conducted by a physician other 
than the one who conducted the November 2004 examination.  
The examiner reviewed the Veteran's claims folder, as well as 
the report of the November 2004 VA examination.  The examiner 
commented on the Veteran's in-service feet-related complaints 
and treatment.  He noted that the Veteran was not treated for 
his feet for many years following his service separation.  
Following his examination of the Veteran the examiner 
supplied a diagnosis of hallux valgus with metatarsus 
adductus of both feet.  The examiner additionally noted that 
the Veteran entered service with documented bilateral pes 
cavus, and was treated for foot pain while in the military.  
He added that there was no evidence that the bilateral pes 
cavus was aggravated beyond its normal progression during his 
military service, and that there was no evidence that he 
sought additional medical care before 2002.  In agreeing with 
the November 2004 opinion, the examiner opined that it was 
less likely than not that the Veteran's military service 
permanently aggravated the pes cavus beyond its normal 
progression.  

A VA podiatrist supplied a letter concerning the Veteran's 
instant claim in June 2007.  The physician supplied a history 
of the Veteran's various feet-related problems, to include 
pes cavus, ulceration, instability of the feet and ankles, 
and associated with pressure-related hyperkeratotic lesions.  
The podiatrist additionally commented that, as he had not had 
an opportunity to review the Veteran's service medical 
records, he could not opine as to whether the Veteran's foot 
deformities were due to his active duty participation.  He 
did note, however, that given the current severity of the 
Veteran's foot deformities no pre-enlistment examiner would 
have medically cleared the Veteran for active duty service.  
Therefore, the podiatrist opined that it could be concluded 
that the Veteran's foot deformities developed or increased in 
severity sometime after his enlistment physical.  The Board 
parenthetically observes that this same physician, as part of 
an August 2003 letter noted that he had treated the Veteran 
since December 2002 for marked deformities of the feet.  

The Veteran's diagnosis of pes cavus was noted in the course 
of his 1980 enlistment examination.  He is therefore not 
entitled to a presumption of soundness on entry in service as 
to such disability.  See 38 U.S.C.A. § 1132.  The pre-
existence of the disability precludes consideration of 
whether it was incurred in service.  Consequently, to 
establish service connection for his claimed bilateral foot 
disorder, the Veteran must establish that such pre-existing 
disability was aggravated by his service.  To establish 
aggravation he must show that the pes cavus increased in 
severity, beyond natural progression, during/or as a result 
of his service.  See Wagner, 370 F.3d at 1096.

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In large 
measure the significance of the various findings (i.e., 
whether they reflect a permanent increase in the level of 
severity/underlying pathology of the disability or merely 
reflect an acute exacerbation) is a medical question.  The 
only competent (medical opinion) evidence in the record that 
addresses this question, all addressed above, consists of the 
findings/opinions associated with the VA feet examinations 
conducted in November 2004 and May 2007, as well as the 
opinion offered by a VA physician by means of a letter dated 
in June 2007.  

The VA physician, as shown as part of the June 2007 letter, 
opined that the Veteran's foot deformities developed or 
increased in severity sometime after his enlistment physical.  
The examiner did not provide a detailed explanation of the 
rationale for the opinion, and as it is conclusory in nature, 
it has limited probative value.  He also admitted that he had 
not had an opportunity to review the Veteran's service 
treatment records.  

The findings presented by the respective VA examiners in both 
November 2004 and May 2007 -- after they both had an 
opportunity to examine the Veteran, take his medical history, 
and review his claims file (which include his service 
treatment records) - each essentially found that there was no 
convincing evidence in the medical record to justify the 
conclusion that the Veteran's pre-existing bilateral foot 
disorder (diagnosed as pes cavus) underwent a permanent 
increase in severity during his military service.  Both 
examiners, as noted above, supplied clear medical support for 
their opinions.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the opinions supplied as part of the November 2004 and 
May 2007 VA feet examinations constitute highly probative 
evidence in the matter at hand.  Given the recognized 
expertise of the opinion providers, references to evidence 
which reflect familiarity with the record, and the respective 
explanations of the rationale, the Board finds the opinions 
persuasive.

The Board is persuaded that the opinions proffered by the VA 
physicians who conducted the VA examinations in November 2004 
and May 2007 are most persuasive in that these physicians 
reviewed all the Veteran's medical records and provided a 
rationale for their respective opinions.  This is in direct 
contrast to the opinion supplied by the VA physician in June 
2007, who, at that time, while acknowledging he had not 
reviewed the Veteran's service treatment records, 
nevertheless opined that the Veteran's foot deformities 
developed or increased in severity sometime after his 
enlistment examination.  This supplied opinion is both vague 
and not supported by the evidence of record.  The supporting 
evidence the Veteran has submitted is not probative of 
whether or not there was a permanent worsening of his pes 
cavus during/as a result of service.  The Board readily 
concedes that the Veteran may have been exposed to duty 
assignments in service that brought on an exacerbation of 
symptoms in service.  However, such does not reflect a 
permanent worsening of the pre-existing pes cavus.  His 
statements and testimony pertaining to any potential 
worsening of his foot disorder during service does not 
constitute competent evidence, as he is a layperson and lacks 
the medical training and expertise to opine in such medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must find that a permanent increase in 
severity of the Veteran's pre-existing bilateral foot 
disorder, diagnosed at enlistment as pes cavus, during 
service is not shown, and that aggravation may not be 
conceded.  Consequently, service connection for a bilateral 
foot disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral foot disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


